
	
		I
		111th CONGRESS
		1st Session
		H. R. 3454
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Sullivan (for
			 himself, Mr. Boren,
			 Mr. Cole, Mr. Lucas, and Ms.
			 Fallin) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to reform
		  payments and coverage for hospice care under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Hospice Reform and Savings Act of
			 2009.
		2.Hospice care
			 payment and coverage reforms
			(a)Relief from
			 demand paymentsSection
			 1814(i)(2) of the Social Security Act (42 U.S.C. 1395f(i)(2)) is
			 amended—
				(1)in
			 subparagraph (A), by inserting (ending before November 1, 2009)
			 after for an account year;; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)With respect to repayment demands based upon the application of this paragraph
				for an accounting year ending during the 4-year period ending on October 31,
				2009, recovery by the Secretary of such demands from a hospice program shall be
				subject to the following:
							(i)(I)Subject to subclause
				(II), no such demand to any hospice program shall exceed 10 percent of the
				payments under this part to the program for the same time period covered by the
				demand.
								(II)The aggregate reduction in repayment
				demands under subclause (I) shall not exceed $400,000,000 and the Secretary
				shall reduce, in a pro-rata manner, the application of reductions under such
				subclause to the extent such reductions would otherwise exceed such
				limit.
								(III)Subclause (I) shall be applied
				taking into account principal amounts made on or before the date of the
				enactment of this subparagraph.
								(ii)Upon request of a hospice program subject
				to the maximum demand under the limitation specified in clause (i), the
				Secretary shall allow the program a period of 60 months from the date of demand
				to repay such demand in installments.
							(iii)The interest rate charged on any demand
				during the period specified in this clause may not exceed the effective rate
				established by the Secretary of the Treasury pursuant to section 3717(a) of
				title 31, United States Code, as of the date of the demand.
							Nothing
				in this subparagraph shall be construed to require the Secretary to return
				funds collected or repaid before the date of the enactment of this
				subparagraph..
				(b)Realignment of
			 payment amountsSection 1814(i)(1) of such Act (42 U.S.C.
			 1395f(i)(1)) is amended—
				(1)in subparagraph
			 (B), by inserting subject to subparagraph (D), after
			 subparagraph (A);
				(2)in subparagraph
			 (C), by inserting subject to subparagraph (D), after for
			 a subsequent fiscal year,; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)(i)In the case of hospice care (other than
				short-term inpatient care) furnished on or after November 1, 2009, with respect
				to an individual in a hospice election period (other than one of the first two
				90-day periods for such individual under section 1812(d)(1)), the amount of
				payment otherwise established for such care shall be reduced by
				121/2 percent.
							(ii)In the case of routine home hospice
				care furnished on or after November 1, 2009, during the first 5 days of hospice
				care in an individual’s initial 90-day hospice election period under section
				1812(d)(1) and during the last 5 days of hospice care preceding (and including)
				the date of the beneficiary’s death, the amount of payment otherwise
				established for such care shall be increased by 20 percent.
							.
				(c)Listing of
			 terminal illnessesBy not
			 later than January 31, 2010, and for purposes of applying section
			 1861(dd)(3)(A) of the Social Security Act (42 U.S.C. 1395x(dd)(3)(A)), the
			 Secretary of Health and Human Services shall issue evidence-based national
			 coverage determinations for life expectancies covering at least each of those
			 terminal medical diagnoses currently covered by Local Coverage Determinations
			 promulgated by Medicare's fiscal intermediaries.
			(d)Delay in phase
			 out of Medicare hospice budget neutrality adjustment factor during fiscal years
			 2010–2013 based upon savings from national coverage determinations
				(1)Determination of
			 savingsThe Secretary of Health and Human Services shall annually
			 determine, and report to Congress, the amount of the reductions in expenditures
			 under title XVIII of the Social Security Act during fiscal years 2010 through
			 2013 that results from the issuance of the national coverage determinations
			 described in subsection (c) for hospice care.
				(2)Restoration of
			 Medicare hospice budget neutrality adjustment
			 factorNotwithstanding any other provision of law, including the
			 final rule published on August 10, 2008, 73 Federal Register 46464 et seq.,
			 relating to Medicare Program; Hospice Wage Index for Fiscal Year 2009, the
			 Secretary shall restore the application (and reduce the phase out) of the
			 budget neutrality adjustment factor in the Medicare hospice wage index for the
			 fiscal years 2010 through 2013 in such manner as the Secretary estimates will
			 result in an aggregate increase in expenditures under title XVIII of the Social
			 Security Act equivalent to the aggregate reductions in expenditures determined
			 under paragraph (1) for such period.
				
